Order modified by striking therefrom item (3) of the matters concerning which defendant Utz is to be examined and by providing that item (2) thereof be changed so as to read as follows: “ All communications between defendant and Theodore Utz and Kathryn Wiske in so far as they constitute a part of plaintiff’s alleged services rendered.” As so modified the order is affirmed, without costs. Examination to proceed on five days’ notice at the place and hour stated in the order. Bill of particulars to be served within five days from entry of the order herein. No opinion. Lazansky, P. J., Young, Hagarty, Scudder and Tompkins, JJ., concur.